                         Case 4:19-cv-00144-RSB-CLR Document 8 Filed 10/05/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  TARAILLUS M. HOUSTON,


                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        4:19-cv-144

                  MEG HEAP; and SARAH J. DOAN,




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that in accordance with the Order of the Court entered 9/29/20, the Report and Recommendation of

                    the Magistrate Judge is ADOPTED as the opinion of this Court. Therefore, Plaintiff's complaint is

                    DISMISSED and this civil action stands CLOSED.




           Approved by: ________________________________




           October 5, 2020                                                     John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
